Citation Nr: 1228381	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-08 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to death benefits to include entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


WITNESSES AT HEARING ON APPEAL

Appellant and N.R.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The record shows that the alleged Veteran died in October 1944 and the Appellant is seeking death benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, that the Appellant had no legal entitlement to death benefits.

The record shows that the Appellant's substantive appeal was not timely.  However, the Appellant explained to the RO that she had dementia and requested leniency due to her condition.  Thus, the RO treated the appeal as timely and issued a Supplemental Statement of the Case in October 2011.  An untimely Substantive Appeal is not a jurisdictional bar to consideration of a Veteran's claim, and that the RO and the Board may accept a substantive appeal even if it is not timely.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  Accordingly, the Board will take jurisdiction of the issue in this case and will proceed with adjudication.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  .

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

VA regulations provide that when a claimant appeals to the Board, he/she "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  38 C.F.R. § 20.600 (2011).  In reviewing the claims file, the evidence suggests that the Appellant is represented by a private attorney.  The Appellant's notice of disagreement was submitted by the Macalag Law Office.  The notice of disagreement stated that the services of the office had been engaged by the Appellant.  In addition, the VA Form 9 was signed by an attorney of the Macalag Law Office.  Nevertheless, an executed VA Form 21-22a was not received in connection with the communication from the Macalag Law Office and the evidence does not show that such a document is of record.  Under these circumstances, the RO should contact the Appellant to clarify her intentions concerning her representative.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Appellant to clarify her representative in this matter.  If she wishes to be represented by the Macalag law office (or any other representative), the RO must inform the Appellant of the requirements, including submission of an executed declaration of representation VA Form 21-22a (for accredited agent or attorney).  Any appointed representative must then be offered an opportunity to review the claims file and offer additional argument.

2.  After completing the above, and any other development as may be indicated, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Appellant and her representative, if any.  After the Appellant and her representative, if any, have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


No action is required by the Appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


